Title: Abigail Adams to Mary Smith Cranch, 31 October 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my dear sister
						East Chester october 31 1799
					
					I received your Letter on saturday the 26th by Brisler who with his family arrived here in safety John was taken with the Mumps the day before. he was not so sick, as to prevent their proceeding to cross the Ferry— I have not heard of him since, but expect to, this day. Louissa has had the Mumps, so as to be swelld up to her Eyes. they have been a week upon her, and are not yet gone— caroline was seizd last week with the worst inflamation in her Eyes that I have ever seen a child have. it threw her into a fever. she has been blisterd for it, and kept without light, which she could not bear a Ray of. it seems to be going of, but is still bad. Mrs Smith had designd to go on to Philadelphia with me, and remain untill the col got into his winter quarters in the Jersies, and then go to him and pass the winter with him— it was my intention to have gone from hence on Monday the 4th of November—but I fear caroline will detain me longer. the President is still at Trenton. we keep up a communication by the post at Rochell which is three miles from hence; and there I requested You to direct a Letter for me, but after this week I think you may address them to Philadelphia— Mr & Mrs Atkinson calld with Nancy Storer to see us this morning on their way to N york all well, and yesterday I met col & Mrs Morton Mrs Quincys Brother returning. Mrs Adams and Nancy smith went in on twesday. I expect they will return on saturday to take in the children. tell Mrs Norton I should like to present My Granddaughters to her sons; they are sprightly lively children Susan is very forward and intelligent for three years, and would stand all day to hear you read stories, which she will catch at a few times repeating, and has got all goody Goose stories by Heart as her uncle J Q Adams did Giles Ginger Bread— she tells all her Letters and would read in a Month if she had a good school abbe went alone at nine Months, and is very pretty, more so than Susan having the advantage of sprightly Eyes— both have fine complexions—but I cannot look upon them my dear sister with that Joy which you do upon yours— they make my Heart ache—and what is worse—I have not any prospect of their being better off— but shall we receive Good, and not Evil? Yet it is a trial of the worst kind, any calamity inflicted by the hand of Providence— it would become me in Silence to submit to but when I behold misiry and distress disgrace and

poverty, brought upon a Family, by intemperence my heart bleads at every pore-
					when I get to Philadelphia I will write to mr Cranch, and enjoin it upon Thomas to do so he will rise superiour to his troubles: he has no vices to disgrace himself and Family. his misfortunes have arrisen from trusting to the honesty of others—
					I am exceedingly anxious for my Dear son abroad. the last accounts from him lead us to fear, that the next will bring us an account of the Death of his wife. he too, had been sick of an intermitting fever— Where is the situation in Life which exempts us from trouble? Who of us pass through the world with our path strewed with flowers, without encountering the thorns? in what ever state we are, we shall find a mixture of good and evil, and we must learn to receive these vicissitudes of life, so as not to be unduly exalted by the one, or depressd by the other; no cup so bitter, but what some cordial drops are mingled by a kind Providence, who knows how as sterns says, to “temper the wind to the shorn Lamb”— But I shall insensibly run into moralizing
					you mention a pr of stockings. I left a pr for you. Betsy might put them into the black trunk in the entry. you will look there for them. with a kind remembrance to all our Friends and Neighbours—I am my dear Sister— / your truly affectionate
					
						A Adams
					
				
				
					when you write let me know how Pheby does
				
			